Case 2:14-cv-08390-DMG-PLA Document 644 Filed 09/17/20 Page 1 of 3 Page ID #:44262

                     UNITED STATES COURT OF APPEALS
                                                                FILED
                              FOR THE NINTH CIRCUIT
                                                                SEP 17 2020
                                                               MOLLY C. DWYER, CLERK
                                                               U.S. COURT OF APPEALS




    BAHAMAS SURGERY CENTER,                No. 18-55478
    LLC, a California limited liability
    company, on behalf of itself and all
                                           D.C. No. 2:14-cv-08390-DMG-PLA
    others similarly situated, DBA
    Bahamas Surgery Center,                U.S. District Court for Central
                                           California, Los Angeles
                 Plaintiff - Appellee,
                                           MANDATE
      v.

    KIMBERLY-CLARK
    CORPORATION, a Delaware
    Corporation,

                 Defendant - Appellant,

     and

    HALYARD HEALTH, INC., a
    Delaware Corporation,

                 Defendant.




    BAHAMAS SURGERY CENTER,                No. 18-55483
    LLC, a California limited liability
    company, on behalf of itself and all
                                           D.C. No. 2:14-cv-08390-DMG-PLA
    others similarly situated, DBA
    Bahamas Surgery Center,                U.S. District Court for Central
                                           California, Los Angeles
                 Plaintiff - Appellee,
Case 2:14-cv-08390-DMG-PLA Document 644 Filed 09/17/20 Page 2 of 3 Page ID #:44263


      v.

    HALYARD HEALTH, INC., a
    Delaware Corporation,

                  Defendant - Appellant,

     and

    KIMBERLY-CLARK
    CORPORATION, a Delaware
    Corporation,

                  Defendant.




    BAHAMAS SURGERY CENTER,                       No. 18-55558
    LLC, a California limited liability
    company, on behalf of itself and all
                                                  D.C. No. 2:14-cv-08390-DMG-PLA
    others similarly situated, DBA
    Bahamas Surgery Center,                       U.S. District Court for Central
                                                  California, Los Angeles
                  Plaintiff - Appellant,

      v.

    KIMBERLY-CLARK
    CORPORATION, a Delaware
    Corporation and HALYARD
    HEALTH, INC., a Delaware
    Corporation,

                  Defendants - Appellees.


           The judgment of this Court, entered July 23, 2020, takes effect this date.

           This constitutes the formal mandate of this Court issued pursuant to Rule

   41(a) of the Federal Rules of Appellate Procedure.
Case 2:14-cv-08390-DMG-PLA Document 644 Filed 09/17/20 Page 3 of 3 Page ID #:44264

         Costs are taxed against Bahamas Surgery Center, LLC and awarded to

   Kimberly-Clark Corporation in the amount of $783.30. Costs are taxed against

   Bahamas Surgery Center, LLC and awarded to Halyard Health, Inc. in the amount

   of $110.40.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Quy Le
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
